UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6453


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLYLE LAVAR ALVAREZ, a/k/a Chico,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00075-JPB-2)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before DUNCAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlyle   Lavar  Alvarez,   Appellant  Pro   Se.     Paul    Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United          States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlyle     Alvarez   appeals    the   district   court’s     orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction and motion for reconsideration.            We have reviewed the

record and find no reversible error.          Accordingly, we affirm the

denial of Alvarez’s § 3582(c)(2) motion for the reasons stated

by the district court.        United States v. Alvarez, No. 3:05–cr–

00075–JPB–2 (N.D. W. Va. Feb. 10, 2012).              With respect to the

district court’s subsequent order, because the district court

lacked the authority to consider Alvarez’s motion to reconsider,

see United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir.

2010), we affirm the district court’s denial of relief.                     We

further deny Alvarez’s motion for the appointment of counsel.

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2